DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reasons for allowance will be given in the event claim 5 is rewritten so as to be in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (U.S.P.G. Pub. No. 2014/0185100) in view of Bae et al. (U.S.P.G. Pub. No. 2016/0221363).
	Regarding claim 1, Okada (U.S.P.G. Pub. No. 2014/0185100) discloses:
A printing system comprising:
a printing device that prints print content on a print medium (paragraphs [0026]-[0028], inkjet recording device); and 
an information processing apparatus that controls the printing device (paragraphs [0026], [0034], client terminal functioning as a printer controller), wherein 
the information processing apparatus comprises a processor configured to: 
detect, from print image data from an external storage device, a position of a control target portion including a specific portion in a print image corresponding to the print image data (paragraphs [0035], paragraph [0047], the region specifying unit specifies a barcode region of the data from the external storage device); 
generate printing control information for printing the control target portion (paragraph [0047], the specified barcode region receives a density reduction processing); and 
transmit the print image data, the position of the control target portion, and the printing control information to the printing device (paragraphs [0040]-[0041], [0059], [0075], [0078], the system sends the image data, including data of the specified barcode region and the non-specific image data, to the printer for printing), and 
the printing device executes different printing controls for the control target portion and a portion other than the control target portion based on the print image data, the position of the control target portion, and the printing control information (paragraphs [0041], [0051]-[0059], [0078], density reduction printing is executed on the barcode image region (the specific region) while the remaining data undergoes normal print processing)
Okada does not explicitly disclose:
Wherein the printing device includes a thermal head;
wherein the print image data is from a server,
Bae et al. (U.S.P.G. Pub. No. 2016/0221363) discloses:
Wherein the printing device includes a thermal head (paragraphs [0311]-[0312], the printing apparatus uses a thermal print head);
wherein the print image data is from a server (paragraphs [0209], [0224], the server transmits print data to the printer including a marker to be included such as a QR code or bar code)
generate printing control information for printing the control target portion (paragraph [0224]-[0225], the control unit of the server generates the marker and note information for the printer)
transmit the print image data, the position of the control target portion, and the printing control information to the printing device (paragraph [0224]-[0225], the control unit of the server transmits the marker and note information to the printer)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Bae et al. with the system of Okada such that the system would be configured to use a thermal head for printing and where the print image data is transmitted from a server to the printing device as described in Bae et al.  The suggestion/motivation would have been in order to implement a system that “has a simple printing principle, thereby having advantages of being compact in size, portable, and inexpensive” (paragraph [0009] of the Bae reference).

Regarding claim 6, Okada additionally discloses:
wherein the generating generates, as the printing control information for each position of the control target portion including the specific portion, control information for controlling the printing device to increase a print density for printing a portion other than the control target portion when the printing device prints the control target portion (paragraphs [0041], [0051]-[0059], [0078], density reduction printing is executed on the barcode image region (the specific region) while the remaining data undergoes normal print processing – this constitutes increasing the print density for the non-barcode region relative to the density used for the barcode region)

Regarding claim 8, the structural elements of system claim 1 perform all of the steps of method claim 8.  Thus, claim 8 is rejected for the same reasons discussed in the rejection of claim 1. 
Regarding claim 9, Okada discloses:
an information processing apparatus that controls a printing device (paragraphs [0026], [0034], client terminal functioning as a printer controller) that prints print content on a print medium (paragraphs [0026]-[0028], inkjet recording device), 
the information processing apparatus comprising a processor configured to: 
detect, from print image data from an external storage device, a position of a control target portion including a specific portion in a print image corresponding to the print image data (paragraphs [0035], paragraph [0047], the region specifying unit specifies a barcode region of the data from the external storage device); 
generate printing control information for printing the control target portion (paragraph [0047], the specified barcode region receives a density reduction processing); and 
transmit the print image data, the position of the control target portion, and the printing control information to the printing device (paragraphs [0040]-[0041], [0059], [0075], [0078], the system sends the image data, including data of the specified barcode region and the non-specific image data, to the printer for printing),
Okada does not explicitly disclose:
Wherein the printing device includes a thermal head
Wherein the from print image data from a server,
Bae et al. (U.S.P.G. Pub. No. 2016/0221363) discloses:
Wherein the printing device includes a thermal head (paragraphs [0311]-[0312], the printing apparatus uses a thermal print head);
wherein the print image data is from a server (paragraphs [0209], [0224], the server transmits print data to the printer including a marker to be included such as a QR code or bar code)
generate printing control information for printing the control target portion (paragraph [0224]-[0225], the control unit of the server generates the marker and note information for the printer)
transmit the print image data, the position of the control target portion, and the printing control information to the printing device (paragraph [0224]-[0225], the control unit of the server transmits the marker and note information to the printer)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Bae et al. with the system of Okada such that the system would be configured to use a thermal head for printing and where the print image data is transmitted from a server to the printing device as described in Bae et al.  The suggestion/motivation would have been in order to implement a system that “has a simple printing principle, thereby having advantages of being compact in size, portable, and inexpensive” (paragraph [0009] of the Bae reference).

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Bae et al. as applied to claim 1 above, further in view of Kajikawa et al. (U.S.P.G. Pub. No. 2019/0332377)
Regarding claim 2, the combination of Okada in view of Bae et al. discloses the system of the parent claim (claim 1).
The combination of Okada and Bae et al. does not explicitly disclose:
wherein the detecting detects the position of the control target portion including the specific portion and a portion in an identical row to the specific portion when the printing device sequentially prints the print content on the print medium in units of rows in a column direction.
Kajikawa et al. discloses:
wherein the detecting detects the position of the control target portion including the specific portion and a portion in an identical row to the specific portion when the printing device sequentially prints the print content on the print medium in units of rows in a column direction (paragraphs [0062]-[0067], [0068]-[0074], the system detects the position of both the barcode region and blank ranges for printing control)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Kajikawa et al. with the combination of Okada and Bae such that the system would additionally be able to detect the position of control target portion including the specific portion and a portion in an identical row to the specific portion when the printing device sequentially prints the print content on the print medium in units of rows in a column direction as described in Kajikawa.  The suggestion/motivation would have been in order to implement a system that can avoid the “separation of a…image to be treated as one piece of image data due to a blank region” and “appropriately indicat[e] a…image including a barcode…so as to not include an extra blank region” (paragraph [0073] of the Kajikawa reference).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Bae et al. as applied to claim 1 above, further in view of Musiani et al. (U.S.P.G. Pub. No. 2019/0102590).
Regarding claim 3, the combination of Okada in view of Bae et al. discloses the system of the parent claim (claim 1).
The combination of Okada and Bae et al. does not explicitly disclose:
wherein the detecting extracts a contour of the specific portion from the print image data based on a similar condition that is similar to the specific portion, detects a position of the specific portion from the extracted contour, and detects the position of the control target portion including the specific portion.
Musiani et al. discloses:
wherein the detecting extracts a contour of the specific portion from the print image data based on a similar condition that is similar to the specific portion, detects a position of the specific portion from the extracted contour, and detects the position of the control target portion including the specific portion (paragraphs [0034]-[0037], the system extracts a contour from the image based on similarity to a barcode, detects a position of a barcode, and the position of a region of interest including a barcode)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Musiani et al. with the combination of Okada and Bae et al. such that the system would be configured to extract a contour from print image data in order to detect a position of a barcode and a region surrounding a barcode as described in Musiani.  The suggestion/motivation would have been in order to implement a system with an “efficient binzarization techniques that are executed on portions of images upon detection of meaningful target regions…rather than…analyzing the entire image….[with an] efficient tunable approach for optimizing the contrast finding scanlines” (paragraph [0024] of the Musiani reference).

Regarding claim 4, the combination of Okada in view of Bae et al. discloses the system of the parent claim (claim 1).
The combination of Okada and Bae et al. does not explicitly disclose:
wherein the detecting binarizes each pixel of the print image, 
executes a morphology conversion process on each binarized pixel, 
then extracts a contour from pixels after the morphology conversion process, detects a position of the specific portion from the extracted contour, and detects the position of the control target portion including the specific portion.
Musiani discloses:
wherein the detecting binarizes each pixel of the print image (paragraph [0038], binarization may be used on the entire image), 
executes a morphology conversion process on each binarized pixel (paragraph [0038], an adaptive thresholding technique can be used in the binarization that uses different thresholds based on neighboring pixels), 
then extracts a contour from pixels after the morphology conversion process, detects a position of the specific portion from the extracted contour, and detects the position of the control target portion including the specific portion (paragraphs [0034]-[0037], the system extracts a contour from the image based on similarity to a barcode, detects a position of a barcode, and the position of a region of interest including a barcode)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Musiani et al. with the combination of Okada and Bae et al. such that the system would be configured to extract a contour from print image data in order to detect a position of a barcode and a region surrounding a barcode as described in Musiani.  The suggestion/motivation would have been in order to implement a system with an “efficient binzarization techniques that are executed on portions of images upon detection of meaningful target regions…rather than…analyzing the entire image….[with an] efficient tunable approach for optimizing the contrast finding scanlines” (paragraph [0024] of the Musiani reference).

Claim(s) 7 are rejected under 35 U.S.C. 103 as being unpatentable over Okada and Bae as applied to claim 1 above, further in view of Murata (U.S.P.G. Pub. No. 2019/0347055).
The combination of Okada and Bae et al. does not explicitly disclose:
wherein the generating generates, as the printing control information for each position of the control target portion including the specific portion, control information for controlling the printing device to decrease a print speed for printing a portion other than the control target portion when the printing device prints the control target portion.
Murata discloses:
wherein the generating generates, as the printing control information for each position of the control target portion including the specific portion, control information for controlling the printing device to decrease a print speed for printing a portion other than the control target portion when the printing device prints the control target portion (paragraphs [0026]-[0028], [0036]-[0037], for an image including a barcode, quality can be prioritized during the printing with a slower sheet processing speed)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Murata with the combination of Okada and Bae such that the system would be configured to print at a decreased print speed for a portion other than the code image for an image containing a code image as described in Murata.  The suggestion/motivation would have been in order to implement a system that “ensure[s] appropriate printing of the code images” while also “caus[ing] the printer…to perform a printing process according to a user’s intention” (paragraphs [0063] and [0065] of the Murata reference).
References Cited but not Relied Upon
Nakamura (U.S.P.G. Pub. No. 2020/0042842) discloses a system that executes different print processes for a job including a label image (See paragraphs [0037]-[0038], for example)
Watanabe (U.S.P.G. Pub. No. 2018/0354257) discloses a system which considers a scanning direction necessary for printing an image such to reduce quality degradation of a printed image (See paragraph [0240], for example).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R WALLACE whose telephone number is (571)270-1577. The examiner can normally be reached Monday-Friday from 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 5712727490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R WALLACE/               Primary Examiner, Art Unit 2674